United States Court of Appeals
                     For the First Circuit


No. 16-1199

                          RONDA KAUFMAN,
     on behalf of herself and all others similarly situated,

                      Plaintiff, Appellant,

                                 v.

          CVS CAREMARK CORPORATION; CVS PHARMACY, INC.,

                     Defendants, Appellees.


                           ERRATA SHEET

     The opinion of this Court issued on September 6, 2016, is
amended as follows:

     On page 17,    line   21,   "manufacture"   is   replaced   with
"manufacturer"




                                 1